           Case 1:20-cv-00751-UNA Document 3 Filed 06/04/20 Page 1 of 1 PageID #: 100
AO 120 (Rev. 08/10)

                             Mail Stop 8                                                  REPORT ON THE
TO:       Director of the U.S. Patent and Trademark Office                        FILING OR DETERMINATION OF AN
                            P.O. Box 1450                                         ACTION REGARDING A PATENT OR
                     Alexandria, VA 22313-1450                                              TRADEMARK

                 In Compliance with 35 U.S.C. § 290 and/or 15 U.S.C. § 1116 you are hereby advised that a court action has been
               filed in the U.S. District Court               DISTRICT OF DELAWARE                                       on the following
        Trademarks or            Patents.       ( The patent action involves 35 U.S.C. § 292.):
DOCKET NO.                      DATE FILED                      U.S. DISTRICT COURT
                                6/4/2020                                             DISTRICT OF DELAWARE
PLAINTIFF                                                               DEFENDANT


AEGIS MOBILITY, INC.                                                     GOOGLE LLC

       PATENT OR                        DATE OF PATENT
                                                                                    HOLDER OF PATENT OR TRADEMARK
     TRADEMARK NO.                      OR TRADEMARK

 1   US 8,948,784 B2                      02/03/2015                Aegis Mobility, Inc.
 2

 3

 4

 5


                               In the above—entitled case, the following patent(s)/ trademark(s) have been included:
DATE INCLUDED                    INCLUDED BY
                                                         Amendment           Answer          Cross Bill              Other Pleading
       PATENT OR                      DATE OF PATENT
                                                                                     HOLDER OF PATENT OR TRADEMARK
     TRADEMARK NO.                    OR TRADEMARK

 1

 2

 3

 4

 5


                            In the above—entitled case, the following decision has been rendered or judgement issued:
DECISION/JUDGEMENT




CLERK                                                  (BY ) DEPUTY CLERK                                                DATE




Copy 1—Upon initiation of action, mail this copy to Director Copy 3—Upon termination of action, mail this copy to Director
Copy 2—Upon filing document adding patent(s), mail this copy to Director Copy 4—Case file copy
